In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00226-CV
BETTY C. BRITTON, Appellant                 §   On Appeal from the 355th District Court

                                            §   of Hood County (C2020069)
V.
                                            §   November 10, 2021

KENNETH K. LAUGHLIN, Appellee               §   Memorandum Opinion by Justice
                                                Birdwell

                          JUDGMENT ON REHEARING

      After considering Appellant Betty C. Britton’s motion for rehearing, we grant

the motion, withdraw our September 2, 2021 opinion and judgment, and substitute

the following.

      This court has considered the record on appeal in this case. It is ordered that

the judgment of the trial court is vacated in part, affirmed in part, reversed in part, and

remanded. We vacate that portion of the trial court’s judgment that applies to

Britton’s now-moot Bank of America claim, affirm the portion of the judgment

pertaining to res judicata, reverse the attorney’s-fee award, and remand the case to the

trial court for proceedings consistent with this opinion.
      It is further ordered that each party shall bear its own costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell